IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 42535/42536

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 543
                                               )
       Plaintiff-Respondent,                   )   Filed: July 9, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
DUSTIN MARKUS MEUSER,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgments of conviction and concurrent sentences of forty years with fifteen
       years determinate for robbery and fourteen years with seven years determinate for
       grand theft, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In a global plea agreement, Dustin Markus Meuser pled guilty to one count of robbery,
Idaho Code § 18-6501 (Docket No. 42535), and one count of grand theft, I.C. §§ 18-2403(1), 18-
2407(1)(b), 18-2409 (Docket No. 42536). The district court sentenced Meuser to a unified
sentence of forty years with fifteen years determinate on the robbery charge and a concurrent
unified sentence of fourteen years with seven years determinate on the grand theft charge.
Meuser appeals asserting that the district court abused its discretion by imposing excessive
sentences.


                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Meuser’s judgments of conviction and sentences are affirmed.




                                                   2